
	
		I
		112th CONGRESS
		1st Session
		H. R. 1725
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Ruppersberger
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To authorize the Secretary of Agriculture to make grants
		  for the prevention of cruelty to animals to States that have enacted laws
		  prohibiting the devocalization of dogs and cats for purposes of
		  convenience.
	
	
		1.Animal cruelty prevention
			 grants to States with laws prohibiting devocalization of dogs and cats
			(a)AuthorizationThe Secretary of Agriculture may make
			 grants on a competitive basis for the prevention of cruelty to animals to
			 States that have enacted laws prohibiting the performance of devocalization
			 procedures on dogs and cats for purposes of convenience.
			(b)EligibilityThe Secretary may only award a grant under
			 this section to a State that—
				(1)has enacted a law imposing criminal
			 penalties on any individual who performs a devocalization procedure on a dog or
			 cat for purposes of convenience; and
				(2)submits an application at such time, in
			 such form, and accompanied by such information and assurances as the Secretary
			 may require, including a copy of the law described in paragraph (1).
				(c)Use of
			 funds
				(1)In
			 generalA State that receives a grant under this section shall
			 use the grant funds for activities that prevent or promote the prevention of
			 cruelty to animals. Such activities may include—
					(A)care for animals
			 that are unwanted or have been abused; and
					(B)public education
			 about—
						(i)animal abuse and
			 how individuals may prevent such abuse or care for animals that are unwanted or
			 have been abused; and
						(ii)the
			 effects of performing a devocalization procedure on a dog or cat for purposes
			 of convenience.
						(2)SubgrantsA
			 State that receives a grant under this section may use grant funds to make
			 grants to entities that agree to use such funds to carry out the activities
			 described in paragraph (1).
				(d)Grant
			 amountThe Secretary may not award more than $1,000,000 under
			 this section to a single State.
			(e)DefinitionsIn this section:
				(1)Devocalization
			 procedureThe term
			 devocalization procedure means a surgical procedure that prevents
			 an animal’s larynx from producing sound or reduces the ability of the larynx to
			 produce sound.
				(2)For purposes of
			 convenienceThe term for purposes of convenience
			 means, with respect to the performance of a devocalization procedure on an
			 animal, that the procedure is not performed primarily for the therapeutic
			 benefit of the animal.
				(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $12,000,000 for each of the fiscal years 2012 and 2013.
			
